Exhibit 10.4
 
FRAMEWORK AGREEMENT


This FRAMEWORK AGREEMENT (this “Agreement”), effective as of May 1, 2018 (the
“Effective Date”), is entered into by and among BUNGE LIMITED, a company
incorporated under the laws of Bermuda (“BL”), BUNGE LIMITED FINANCE CORP., a
Delaware corporation (the “Revolving Borrower”),  USINA MOEMA AÇÚCAR E ÁLCOOL
S.A., a Brazil limited liability company (“Usina Moema”), PEDRO AFONSO AÇÚCAR &
BIOENERGIA LTDA., a Brazil limited liability company (“Usina Pedro Afonso”),
AGROINDUSTRIAL SANTA JULIANA LTDA., a Brazil limited liability company (“Usina
Santa Juliana”), MONTEVERDE AGRO-ENERGETICA S.A., a Brazil sociedade anônima
(“Usina Monteverde”),  USINA GUARIROBA LTDA., a Brazil limited liability company
agreement (“Usina Guariroba”), USINA ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA., a Brazil
limited liability company (“Usina Itapagipe”), USINA FRUTAL AÇÚCAR E ÁLCOOL
LTDA., a Brazil limited liability company (“Usina Frutal”), and USINA OUROESTE
AÇÚCAR E ÁLCOOL LTDA., a Brazil limited liability company (“Usina Ouroeste”);
Usina Moema, Usina Pedro Afonso, Usina Santa Juliana, Usina Monteverde, Usina
Guariroba, Usina Itapagipe, Usina Frutal and Usina Ouroeste  shall each be
referred to individually as a “Pre-Export Borrower” and collectively, as the
“Pre-Export Borrowers”), the Revolving Lenders (as defined below), the
Pre-Export Lenders (as defined below), and SUMITOMO MITSUI BANKING CORPORATION,
as administrative agent under that certain Revolving Credit Agreement described
below (in such capacity, the “Revolving Administrative Agent”) and that certain
Pre-Export Credit Agreement described below (in such capacity, the “Pre-Export
Administrative Agent”).  BL, the Revolving Borrower, the Pre-Export Borrowers,
the Revolving Lenders, the Pre-Export Lenders, the Revolving Administrative
Agent and the Pre-Export Administrative Agent are collectively referred to
herein as the “Parties” and each, a “Party.”
 
RECITALS
 
WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof, by and among the Revolving Borrower, as borrower, the banks and
other financial institutions or entities from time to time parties thereto as
lenders (each, a “Revolving Lender” and collectively, the “Revolving Lenders”)
and the Revolving Administrative Agent, a copy of which is attached hereto as
Exhibit A (the “Revolving Credit Agreement”), the Revolving Lenders have agreed
to make revolving loans (each, a “Revolving Loan”) to the Revolving Borrower
from time to time;
 
WHEREAS, BL and the Revolving Borrower may elect, upon the satisfaction of the
Conditions to Conversion (as defined below), to convert the aggregate amount of
Revolving Commitments (as defined below) in effect as of the Conversion Date (as
defined below) under the Revolving Credit Agreement into an equal aggregate
amount of Pre-Export Commitments (as defined below) under that certain
Pre-Export Financing Agreement, dated as of the date hereof, by and among the
Pre-Export Borrowers, as borrowers, the banks and other financial institutions
or entities from time to time parties thereto as lenders (each, a “Pre-Export
Lender” and collectively, the “Pre-Export Lenders”) and the Pre-Export
Administrative Agent, a copy of which is attached hereto as Exhibit B (the
“Pre-Export Credit Agreement”), pursuant to which, subject to the satisfaction
of the Conditions to Conversion and the other terms and conditions of this
Agreement, the Pre-Export Lenders will agree to, from time to time, make one or
more pre-export term loans to the Pre-Export Borrowers, by means of new loans or
the assignment of the Existing KBBV Pre-Export Loans (as defined below) or
Existing BIF Pre-Export Loans (as defined below)(each, a “Pre-Export Loan”);
 

--------------------------------------------------------------------------------

 
WHEREAS, the Pre-Export Loans will be secured by (x) export receivables to be
paid by a newly formed wholly-owned direct or indirect Subsidiary of Usina Moema
(to be formed outside of Brazil) acting as off-taker (the “New Off-Taker”) under
a new export contract between the New Off-Taker and the Pre-Export Borrowers and
other export contracts between the New Off-Taker and Eligible Importers (as
defined in the Pre-Export Credit Agreement) (collectively, the “New Export
Contracts”) to be pledged by the Pre-Export Borrowers to the Pre-Export
Administrative Agent for the benefit of the Pre-Export Lenders and the other
secured parties and (y) certain other collateral described in the security
documentation to be executed as a condition precedent to Conversion (together
with the New Export Contract, the “New Collateral”);
 
WHEREAS, pursuant to certain master export prepayment agreements listed on Annex
2 attached hereto, among the Pre-Export Borrowers, as borrowers, and Koninklijke
Bunge B.V., a private limited liability company organized under the laws of The
Netherlands (“KBBV”), as lender (each, a “KBBV Pre-Export Loan Agreement” and
collectively, the “KBBV Pre-Export Loan Agreements”), KBBV has previously made
intercompany pre-export loans to the Pre-Export Borrowers which remain
outstanding in the principal amounts as of the date hereof set forth in Annex 2
attached hereto (the “Existing KBBV Pre-Export Loans”) and are secured by
payments to be made by off-takers under existing export contracts (the “Existing
KBBV Export Contracts”);
 
WHEREAS, pursuant to certain master export prepayment agreements listed on Annex
3 attached hereto, among the Pre-Export Borrowers, as borrowers, and Bunge
Iberica Finance SL (“BIF”), as lender (each, a “BIF Pre-Export Loan Agreement”,
collectively, the “BIF Pre-Export Loan Agreements” and, together with the KBBV
Pre-Export Loan Agreements, the “Existing Pre-Export Loan Agreements”), BIF has
made intercompany pre-export loans to the Pre-Export Borrowers pursuant to the
terms thereof which remain outstanding in the principal amounts as of the date
hereof set forth in Annex 3 attached hereto (the “Existing BIF Pre-Export Loans”
and, together with the Existing KBBV Pre-Export Loans, the “Existing Pre-Export
Loans”) and are secured by payments to be made by off-takers under existing
export contracts (the “Existing BIF Export Contracts” and, together with the
Existing KBBV Export Contracts, the “Existing Export Contracts”);
 
WHEREAS, upon the satisfaction of the Conditions to Funding (as defined below)
with respect to any Pre-Export Loan, (i) the Pre-Export Borrowers will have the
right to request that the Pre-Export Administrative Agent, acting on behalf of
the Pre-Export Lenders, purchase from KBBV and/or BIF, as applicable, at par,
(x) one or more Existing KBBV Pre-Export Loan(s) or Existing BIF Pre-Export
Loan(s), respectively, with an aggregate outstanding principal balance equal to
the principal amount of such Pre-Export Loan and (y) KBBV’s or BIF’s rights
under the applicable Existing Pre-Export Loan Agreement (but none of their
obligations thereunder) and any related security interest in the applicable
Existing Export Contracts solely to the extent related to such assigned Existing
Pre-Export Loan(s),
 
2

--------------------------------------------------------------------------------

 
(ii) the assigned Existing Pre-Export Loans will remain outstanding and be
deemed to be, and be, treated as a Pre-Export Loan subject to the terms and
conditions of the Pre-Export Credit Agreement which will amend and restate the
Existing Pre-Export Loan Agreement(s) (and any related promissory note
evidencing such assigned Pre-Export Loan will be automatically cancelled without
further action by the Pre-Export Administrative Agent, KBBV or BIF) solely as it
relates to such assigned Existing Pre-Export Loans and (iii) such Pre-Export
Loan will be secured by a security interest in the New Export Contracts
(including, without limitation, all amounts owed by the New Off-Taker and other
Eligible Importers thereunder) and the other New Collateral, which will be
substituted for and replace the security interest in the Existing Export
Contracts in their entirety solely as it relates to such assigned Existing
Pre-Export Loan, and the security interest in the Existing Export Contracts will
be automatically released without further action by the Pre-Export
Administrative Agent, KBBV or BIF; and
 
WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Revolving Credit Agreement and the Pre-Export Credit
Agreement.
 
NOW, THEREFORE, in consideration of the payments, covenants, conditions, and
promises contained in this Agreement, the Revolving Loan Documents and the
Pre-Export Loan Documents, and for other fair and valuable consideration, the
receipt and sufficiency of which are acknowledged by the Parties, the Parties
agree as follows:
 
ARTICLE I.  DEFINITIONS
 
Section 1.1          Certain Defined Terms.  For purposes of this Agreement,
capitalized terms not otherwise defined in this Section 1.1 or otherwise in this
Agreement shall have the meanings assigned to such terms in the Revolving Credit
Agreement.
 
“Affiliated Committed Lender”: with respect to any Revolving Lender, the branch
or affiliate of such Revolving Lender identified as its Affiliated Committed
Lender on Annex 4 attached hereto, or another branch or affiliate of such
Revolving Lender to which such Revolving Lender assigns its Revolving
Commitments in accordance with Section 2.4(a).
 
“Agreement”: as defined in the preamble.
 
“Assigned Export Receivables”: as defined in the Pre-Export Credit Agreement.
 
“Assigned Pre-Export Loans”: as defined in Section 3.1(a).
 
“Assignment Agreement”: as defined in Section 3.1(a).
 
“Authorized Agent”: as defined in Section 4.3.
 
“Authorized Agent Resignation Notice”: as defined in Section 4.3.
 
“BIF”: as defined in the fifth whereas clause.
 
3

--------------------------------------------------------------------------------

 
“BIF Pre-Export Loan Agreement(s)”: as defined in the fifth whereas clause.
 
“BL”: as defined in the preamble.
 
“Business Day”: as defined in the Pre-Export Credit Agreement.
 
“Collateral”: as defined in the Pre-Export Credit Agreement.
 
“Collateral Account”: as defined in the Pre-Export Credit Agreement.
 
“Conditions to Conversion”: as defined in Section 2.3.
 
“Conditions to Funding”: as defined in Section 3.1.
 
“Controlling Shareholder(s)”: a third party or third parties (other than BL or
any of its Subsidiaries) that acquire(s) beneficial ownership of equity
interests representing more than fifty percent (50.0%) of the aggregate voting
power of the Voting Stock of each Pre-Export Borrower through a Direct Sale.
 
“Conversion”: the conversion of Revolving Commitments in effect as of the
Conversion Date into Pre-Export Commitments in accordance with the terms and
conditions of this Agreement.
 
“Conversion Date”: as defined in Section 2.2(b).
 
“Conversion Notice Date”: as defined in Section 2.2(b).
 
“Direct Sale”: a direct private sale of equity interests in Usina Moema that is
neither (i) carried out on a stock exchange, (ii) in the over-the-counter market
nor (iii) an IPO, so long as, with respect to clauses (i) to (iii), such sale of
equity interests in Usina Moema carried out on a stock exchange or in the
over-the-counter market does not result from a private negotiation.
 
“Effective Date”: as defined in the preamble.
 
“Eligible Importers”: as defined in the Pre-Export Credit Agreement.
 
“Existing BIF Export Contracts”: as defined in the fifth whereas clause.
 
“Existing BIF Pre-Export Loans”: as defined in the fifth whereas clause.
 
“Existing Export Contracts”: as defined in the fifth whereas clause.
 
“Existing KBBV Export Contracts”: as defined in the fourth whereas clause.
 
“Existing KBBV Pre-Export Loans”: as defined in the fourth whereas clause.
 
“Existing Pre-Export Loan Agreements”: as defined in the fifth whereas clause.
 
“Existing Pre-Export Loans”: as defined in the fifth whereas clause.
 
4

--------------------------------------------------------------------------------

 
“IFRS”:  international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements.
 
“IPO”: initial public offering of equity interests to be further traded on an
exchange.
 
“KBBV”: as defined in the fourth whereas clause.
 
“KBBV Pre-Export Loan Agreement(s)”: as defined in the fourth whereas clause.
 
“New Collateral”: as defined in the third whereas clause.
 
“New Export Contracts”: as defined in the third whereas clause.
 
“New Off-Taker”: as defined in the third whereas clause.
 
“Non-Complying Potential Controlling Shareholder”: as defined in Section 2.1(b).
 
“Non-Complying Potential Controlling Shareholder Notice”: as defined in Section
2.1(b).
 
“Off-Shore Sugar Co”: as defined in the Pre-Export Credit Agreement.
 
“Opt Out Commitment”: as defined in Section 2.4(b).
 
“Party” and “Parties”: as defined in the preamble.
 
“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
“Potential Controlling Shareholder”: as defined in Section 2.1(a).
 
“Potential Controlling Shareholders List”: as defined in Section 2.1(a).
 
“Pre-Approved Controlling Shareholder”: as defined in Section 2.1(b).
 
“Pre-Export Administrative Agent”: as defined in the preamble.
 
“Pre-Export Amortization Commencement Date”: as defined in Section 2.4(a).
 
“Pre-Export Borrower(s)”: as defined in the preamble.
 
“Pre-Export Borrowers COC Event”: the occurrence of BL ceasing to hold, directly
or indirectly, including, without limitation, by way of an IPO, beneficial
ownership of equity interests representing more than fifty percent (50.0%) of
the aggregate voting power of the Voting Stock of each Pre-Export Borrower.
 
“Pre-Export Commitments”: as defined in the Pre-Export Credit Agreement.
 
“Pre-Export Credit Agreement”: as defined in the second whereas clause.
 
5

--------------------------------------------------------------------------------

 
“Pre-Export Guarantors”: as defined in the Pre-Export Credit Agreement.
 
“Pre-Export Guaranty”: as defined in the Pre-Export Credit Agreement.
 
“Pre-Export Lender(s)”: as defined in the second whereas clause.
 
“Pre-Export Loan Parties”: as defined in the Pre-Export Credit Agreement
 
“Pre-Export Loan(s)”: as defined in the second whereas clause.
 
“Pre-Export Loan Documents”: as defined in the Pre-Export Credit Agreement.
 
“Pre-Export Maturity Date”: as defined in the Pre-Export Credit Agreement.
 
“Requirement of Law”: as defined in the Pre-Export Credit Agreement.
 
“Revolving Administrative Agent”: as defined in the preamble.
 
“Revolving Borrower”: as defined in the preamble.
 
“Revolving Commitments”:  as defined in the Revolving Credit Agreement.
 
“Revolving Credit Agreement”: as defined in the preamble.
 
“Revolving Lender Opt Out”: as defined in Section 2.4(b).
 
“Revolving Lender Opt Out Notice”: as defined in Section 2.4(b).
 
“Revolving Lender(s)”: as defined in the preamble.
 
“Revolving Loan(s)”: as defined in the preamble.
 
“Revolving Loan Documents”: as defined in the Revolving Credit Agreement.
 
“Revolving Maturity Date”:  as defined in the Revolving Credit Agreement.
 
“ROF”: as defined in the Pre-Export Credit Agreement.
 
“Tax”: as defined in the Pre-Export Credit Agreement.
 
ARTICLE II.  CONVERSION
 
Section 2.1          Pre-Approved Controlling Shareholders.
 
(a)          The entities set forth on the list attached hereto as Annex 1 (the
“Initial Potential Controlling Shareholders List”) have been indicated by the
Revolving Borrowers as of the date of this Agreement as potential purchasers of
a controlling interest in the Pre-Export Borrowers through a Direct Sale.  The
Revolving Borrower may deliver an updated Initial Potential Controlling
Shareholders List to the Revolving Administrative Agent on a quarterly basis
following the Revolving Closing Date to remove any Non-Complying Potential
Controlling Shareholder or to add other Potential Controlling Shareholders to
the list (as updated and in effect on any date, the “Potential Controlling
Shareholders List”). 
 
6

--------------------------------------------------------------------------------

 
The Revolving Administrative Agent shall promptly deliver a copy of any such
updated Potential Controlling Shareholders List to each Revolving Lender.  Any
entity listed on the Potential Controlling Shareholders List as of any date of
determination shall be referred to as a “Potential Controlling Shareholder”).
 
(b)          Each Revolving Lender shall use commercially reasonable efforts to
determine on or prior to the Revolving Closing Date and on a quarterly basis
after the Revolving Closing Date based on publicly available information whether
(in its sole reasonable discretion) each Potential Controlling Shareholder
listed on the Potential Controlling Shareholder List complies with its “know
your customer” and anti-money laundering rules and regulations (as such rules
and regulations may apply to a beneficial owner of a bank borrower), including,
without limitation, the Patriot Act.  Each Potential Controlling Shareholder
listed on the Potential Controlling Shareholders List attached as Annex 1 or
most recently delivered to the Revolving Administrative Agent (and any
Subsidiary fully owned, directly or indirectly, by such Potential Controlling
Shareholder), as applicable, shall be deemed to be a “Pre-Approved Controlling
Shareholder” by a Revolving Lender unless and until such Revolving Lender
provides written notice (a “Non-Complying Potential Controlling Shareholder
Notice”) to the Revolving Administrative Agent (which in turn shall promptly
provide a copy of such written notice to the Revolving Borrower) (i) in the case
of the Potential Controlling Shareholder List attached as Annex 1 hereto, on or
prior to the Revolving Closing Date or (ii) in the case of any Potential
Controlling Shareholders List provided on or after the Revolving Closing Date,
within fifteen (15) Business Days of receipt by the Revolving Lenders of such
Potential Controlling Shareholder List that in the Revolving Lender’s
determination a Potential Controlling Shareholder has failed to comply with such
Revolving Lender’s “know your customer” and anti-money laundering rules and
regulations (as such rules and regulations may apply to a beneficial owner of a
bank borrower), including without limitation the Patriot Act (any such Potential
Controlling Shareholder identified in a Non-Complying Potential Controlling
Shareholder Notice shall be a “Non-Complying Potential Controlling Shareholder”
solely with respect to such Revolving Lender).
 
(c)          In the event that a Revolving Lender delivers a Non-Complying
Potential Controlling Shareholder Notice at any time to the Revolving
Administrative Agent or a Revolving Lender Opt Out Notice in connection with a
Conversion to the Revolving Administrative Agent, the Revolving Borrower shall
have the right to require such Revolving Lender, and such Revolving Lender shall
be obligated, to transfer (at par) its Revolving Commitment, its pro rata
percentage of outstanding Revolving Loans and its obligations under this
Agreement (including, without limitation, any Opt Out Commitment as described
below in Section 2.4) to any other Revolving Lender or any other entity selected
by BL and which is acceptable to the Revolving Administrative Agent in its sole
discretion (the “Transferee Lender”) that has agreed to the transfer (at par) of
such Revolving Commitments, pro rata percentage of Revolving Loans and such
Revolving Lender’s obligations under this Agreement and such Transferee Lender
shall assume such Revolving Lender’s Revolving Commitments and obligations under
this Agreement; provided, that, the Revolving Borrower shall pay any break costs
associated with any transfer that is not in connection with a Conversion.  In
addition, such Revolving Lender must pay the Transferee Lender an amount equal
to the product of (i) the number of whole years remaining until the Revolving
Maturity Date times (ii) 1/5th of the revolving upfront fees received by such
Revolving Lender (which amount may be netted against the amount payable by the
Transferee Lender for such assignment).
 
7

--------------------------------------------------------------------------------

 
Section 2.2          Notice of Conversion.  At any time prior to the Revolving
Maturity Date, the Revolving Borrower and BL may deliver to the Revolving
Administrative Agent (which shall promptly deliver a copy to each Revolving
Lender) an irrevocable notice (a “Notice of Conversion”), pursuant to which:
 
(a)          BL and the Revolving Borrower request the Conversion;
 
(b)          BL and the Revolving Borrower identify the proposed date on which
the Conversion shall become effective (the “Conversion Date”) subject to the
satisfaction of the Conditions to Conversion; provided, that  such Notice of
Conversion shall be delivered (i) with respect to a Pre-Export Borrowers COC
Event expected to result from a Direct Sale to a Controlling Shareholder, at
least sixty (60) days prior to such proposed Conversion Date and (ii) with
respect to any other Pre-Export Borrowers COC Event, at least thirty (30) days
prior to such proposed Conversion Date (the date on which such Notice of
Conversion is received by the Revolving Administrative Agent shall be referred
to herein as the “Conversion Notice Date”); and
 
(c)           BL certifies that it intends for a Pre-Export Borrowers COC Event
to occur after the Conversion Date; provided, however that, for the avoidance of
doubt, if a Pre-Export Borrowers COC Event does not occur after the Conversion
Date, the Pre-Export Commitments shall remain in effect following the Conversion
Date and the Pre-Export Loans shall remain outstanding until their scheduled
maturities (unless required to be otherwise prepaid following an Event of
Default (as defined under the Pre-Export Credit Agreement) or a mandatory
prepayment event pursuant to the terms of the Pre-Export Credit Agreement).
 
Section 2.3          Conditions to Conversion.  Upon the Revolving
Administrative Agent’s receipt of a Notice of Conversion and the satisfaction
(or waiver by the Revolving Lenders) of the following conditions (the
“Conditions to Conversion”), the Conversion shall become effective on the
Conversion Date:
 
(a)          The Revolving Borrower shall have repaid all outstanding principal
of the Revolving Loans together with all unpaid interest accrued thereon as of
the date of such repayment and any other outstanding fees and other amounts
under the Revolving Loan Documents;
 
(b)          Usina Moema shall have formed the New Off-Taker and the New
Off-Taker and the Pre-Export Borrowers shall have entered into a New Export
Contract in form and substance satisfactory to the Pre-Export Administrative
Agent;
 
(c)          The Pre-Export Borrowers shall own the Collateral;
 
(d)          In the event that the Pre-Export Borrowers COC Event relates to a
Direct Sale of a controlling ownership interest in the Pre-Export Borrowers to
one or more Pre-Approved Controlling Shareholder(s) or Controlling
Shareholder(s) any one of which is not a Pre-Approved Controlling Shareholder,
BL shall provide a certificate of an officer of BL as of the Conversion Notice
Date that, to the best of its knowledge, any such Controlling Shareholder is not
a restricted person (i) listed on the “Specially Designated Nationals and
Blocked Persons” list maintained by OFAC, (ii) identified in the annex of the
Executive Order or (iii) listed on the Consolidated List of Financial Sanctions
Targets issued by Her Majesty’s Treasury;
 
8

--------------------------------------------------------------------------------

 
(e)          In connection with a Pre-Export Borrowers COC Event that relates to
a Direct Sale of a controlling ownership interest in the Pre-Export Borrowers to
one or more Controlling Shareholder(s) any one of which is not a Pre-Approved
Controlling Shareholder, during the period commencing on the Conversion Notice
Date and ending fifteen (15) Business Days prior to the proposed Conversion
Date, each Revolving Lender shall have received all documentation and other
information about the Controlling Shareholder(s) as has been reasonably
requested in writing by such Revolving Lender from the Controlling
Shareholder(s) that is required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (as such rules
and regulations may apply to a beneficial owner of a bank borrower), including
without limitation the Patriot Act; provided, that to the extent each of the
Controlling Shareholder(s) is a Pre-Approved Controlling Shareholder with
respect to any Revolving Lender as of the Conversion Notice Date, such Revolving
Lender shall not have a right to decline to convert its Revolving Commitment
into a Pre-Export Commitment as a result of its “know your customer”
requirements;
 
(f)          The Pre-Export Administrative Agent shall have received a written
appraisal (in form and substance satisfactory to the Pre-Export Lenders) of the
value of the Collateral (other than the Collateral Account (as defined in the
Pre-Export Credit Agreement), the Existing Export Contracts and the New Export
Contracts) prepared by a third party hired by the Pre-Export Borrowers and
reasonably acceptable to the Pre-Export Lenders at least thirty (30) days and no
more than ninety (90) days prior to the Conversion Date;
 
(g)          The Pre-Export Borrowers shall be in pro forma compliance with the
Fixed Asset Coverage Ratio (as defined in the Pre-Export Credit Agreement) and
the Offtake Contract Value to Debt Service Coverage Ratio (as defined in the
Pre-Export Credit Agreement) as of the Conversion Date, as detailed in a
compliance certificate in substantially the form of Exhibit E of the Pre-Export
Credit Agreement, delivered by the Pre-Export Borrowers to the Pre-Export
Administrative Agent at least five (5) Business Days prior to the Conversion
Date;
 
(h)          The Pre-Export Borrowers shall be in pro forma compliance with the
financial covenants set forth in the Pre-Export Credit Agreement as of the
Conversion Date, as detailed in a compliance certificate in substantially the
form of Exhibit E to the Pre-Export Credit Agreement, delivered to the
Pre-Export Administrative Agent at least five (5) Business Days prior to the
Conversion Date;
 
(i)          As of the Conversion Date, no Event of Default (as defined under
either the Revolving Credit Agreement or the Pre-Export Credit Agreement) shall
have occurred and be continuing;
 
9

--------------------------------------------------------------------------------

 
(j)          All fees required to be paid pursuant to the Fee Letter and
reasonable and documented out-of-pocket expenses required to be paid pursuant to
the Revolving Loan Documents and the Pre-Export Loan Documents, in each case to
the extent invoiced at least three (3) Business Days prior to the Conversion
Date, shall have been paid, or shall be paid on the Conversion Date;
 
(k)          The Pre-Export Administrative Agent shall have received a solvency
certificate in respect of the Pre-Export Borrowers taken as a whole (after
giving effect to the Conversion) in a form substantially similar to Exhibit D
attached hereto at least five (5) Business Days prior to the Conversion Date;
 
(l)          The Pre-Export Administrative Agent shall have received (i) an
unaudited consolidated pro forma balance sheet of the Pre-Export Borrowers
(after giving effect to the Conversion) at least five (5) Business Days prior to
the Conversion Date and (ii) the most recently prepared audited financial
statements consisting of the consolidated balance sheet of the Pre-Export
Borrowers as of the end of the year covered by such financial statements and the
related statements of income and retained earnings and statements of cash flow
for such year setting forth in each case in comparative form the corresponding
figures for the previous fiscal year, certified by independent certified public
accountants satisfactory to the Pre-Export Administrative Agent to the effect
that such financial statements fairly present in all material respects the
financial condition and results of operations of the Pre-Export Borrowers in
accordance with IFRS consistently applied;
 
(m)          Off-Shore SugarCo shall have (i) become a Pre-Export Guarantor by
executing the Pre-Export Guaranty and any other documents or agreements as the
Pre-Export Administrative Agent shall reasonably determine necessary; (ii) taken
all of the actions and delivered all of the documents and officer certificates
required by Sections 5.1(t)(iii) and (iv) in the Pre-Export Credit Agreement in
connection with becoming a Pre-Export Guarantor; and (iii) instructed all
Eligible Importers with respect to all Assigned Export Receivables outstanding
as of such date to make all payments thereunder directly to the Collateral
Account as required under Section 5.2(f) of the Pre-Export Credit Agreement.
 
(n)          The Pre-Export Administrative Agent shall have received (i) copies
of customary security documentation in respect of the New Collateral duly
authorized, executed and delivered by each applicable Pre-Export Borrower and
(ii) evidence that all filings in Brazil that are reasonably necessary to create
and perfect the security interest in the New Collateral in favor of the
Pre-Export Administrative Agent, acting for the benefit of the Pre-Export
Lenders, have been made;
 
(o)          The Pre-Export Administrative Agent shall have received customary
legal opinions in respect to (i) the capacity of the Pre-Export Loan Parties,
(ii) the validity and enforceability of the Pre-Export Loan Documents and (iii)
the creation of security in respect of the New Collateral, from counsel to the
Pre-Export Loan Parties, which shall cover such other matters incident to the
transactions contemplated by this Agreement and the Pre-Export Loan Documents as
the Pre-Export Administrative Agent may reasonably require;
 
10

--------------------------------------------------------------------------------

 
(p)          The Pre-Export Administrative Agent shall have received a customary
Responsible Officer’s certificate with respect to each Pre-Export Loan Party
dated as of the Conversion Date with appropriate insertions and attachments
satisfactory in form and substance to the Pre-Export Administrative Agent,
including (A) organizational documents, (B) resolutions and other necessary
corporate approvals in respect of the Pre-Export Loan Documents to which such
Pre-Export Loan Party is a party, (C) incumbency certificates and (D) additional
documents that are customarily required in similar transactions;
 
(q)          The representations and warranties of the Pre-Export Loan Parties
set forth in the Pre-Export Loan Documents shall be true and correct in all
material respects on and as of the Conversion Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date;
 
(r)          Since the Revolving Closing Date, there has been no development or
event which has had or could, in BL’s good faith reasonable judgment, reasonably
be expected to have a Material Adverse Effect (as defined in the Pre-Export
Credit Agreement);
 
(s)          The Pre-Export Administrative Agent shall have received (at least
three (3) Business Days prior to the Conversion Date) all documentation and
other information with respect to the Pre-Export Loan Parties, BIF and KBBV as
has been reasonably requested in writing by any Revolving Lender at least ten
(10) Business Days prior to the Conversion Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act;
 
(t)          The Pre-Export Administrative Agent shall have received a duly
authorized, executed and delivered promissory note from the Pre-Export Borrowers
signed por aval by each Pre-Export Guarantor governed by Brazilian laws issued
in connection with the Pre-Export Loans in an amount equal to 120% of the
Pre-Export Commitments;
 
(u)          The Pre-Export Administrative Agent shall have received from each
Pre-Export Borrower copies of the screen pages of the ROF evidencing the
registrations of the terms and conditions of the pre-export facility provided
under the Pre-Export Credit Agreement with the Central Bank of Brazil, in a form
satisfactory to the Pre-Export Administrative Agent; provided, that, in the case
of an assignment of an Existing Pre-Export Loan, the existing ROF related to
such Existing Pre-Export Loan shall be amended and restated at the time of such
assignment in a form satisfactory to the Pre-Export Administrative Agent;
 
(v)          The Pre-Export Administrative Agent shall have received evidence
that each of the Pre-Export Loan Parties shall have appointed an agent for
service of process in New York and such agent shall have accepted such
appointment in accordance with the Pre-Export Credit Agreement;
 
(w)          The Pre-Export Administrative Agent shall have received evidence
reasonably satisfactory to it that the business conducted and proposed to be
conducted by the Pre-Export Loan Parties is in compliance with all Requirements
of Law and regulations and that all registrations, filings and licenses and/or
consents required to be obtained by the Pre-Export Loans Parties, as the case
may be, in connection therewith have been made or obtained and are in full force
and effect, except to the extent that the failure to comply with any such
Requirement of Law or to make or obtain any such registration, filing, license
or consent could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect;
 
11

--------------------------------------------------------------------------------

 
(x)           The Pre-Export Administrative Agent shall have received a list of
real property owned by the Pre-Export Loan Parties in a form substantially
similar to Exhibit E attached hereto;
 
(y)          The Pre-Export Administrative Agent shall have received a
description of the areas where each Pre-Export Borrower’s sugar cane roots are
located in a form substantially similar to Exhibit F attached hereto; and
 
(z)          The Pre-Export Administrative Agent shall have received a
Responsible Officer’s certificate from each of the Pre-Export Borrowers
certifying as to satisfaction of certain of the Conditions to Conversion.
 
Section 2.4          Conversion.
 
(a)          Subject to clause (b) below, upon satisfaction of the Conditions to
Conversion, all Revolving Commitments of the Revolving Lenders will
automatically convert on the Conversion Date to commitments of the Pre-Export
Lenders to provide 100.0% (one hundred percent) of the Pre-Export Commitments
under the Pre-Export Credit Agreement; provided that all Revolving Commitments
of Revolving Lenders with an Affiliated Committed Lender may first be assigned
by the applicable Revolving Lender to its Affiliated Committed Lender
immediately before such Revolving Commitments are converted to Pre-Export
Commitments; provided, further that if the Conversion occurs after the date that
is twelve (12) months prior to the Revolving Maturity Date (or on the
immediately preceding Business Day if such day is not a Business Day) applicable
to any Pre-Export Lender (such date, the “Pre-Export Amortization Commencement
Date” with respect to such Pre-Export Lender), the Pre-Export Commitment of such
Pre-Export Lender shall be reduced upon Conversion to reflect a reduction of its
Pre-Export Commitment in an aggregate amount that would have been amortized
under Section 2.6(a) of the Pre-Export Credit Agreement if its Revolving
Commitment had converted to a Pre-Export Commitment before its Pre-Export
Amortization Commencement Date.
 
(b)          To the extent a Direct Sale of a controlling ownership interest in
the Pre-Export Borrowers is to be made to (x) a Controlling Shareholder that any
Revolving Lender has reasonably determined is a Non-Complying Potential
Controlling Shareholder or (y) any other Controlling Shareholder that is not a
Pre-Approved Controlling Shareholder with respect to such Revolving Lender that
such Revolving Lender reasonably determines has failed to comply with “know your
customer” and anti-money laundering rules and regulations (as such rules and
regulations may apply to a beneficial owner of a bank borrower), including
without limitation the Patriot Act, such Revolving Lender may deliver written
notice (a “Revolving Lender Opt Out Notice”) to the Revolving Administrative
Agent (which in turn shall promptly provide a copy of such written notice to the
Revolving Borrower) informing of its decision to opt out of the Conversion (a
“Revolving Lender Opt Out”) and (i) the Revolving Commitments of such Revolving
Lender (to the extent they have not been transferred to a Transferee Lender, the
“Opt Out Commitment”) will not automatically convert to a Pre-Export Commitment
of such Pre-Export Lender to provide a Pre-Export Commitment, (ii) the Opt Out
Commitment of such Revolving Lender shall be terminated and (iii) the Pre-Export
Commitments will not include such Revolving Lender’s Opt Out Commitment, which
will not be converted to Pre-Export Commitments, with the result that the
Pre-Export Commitments will be less than the Revolving Commitments at Conversion
by such amount.
 
12

--------------------------------------------------------------------------------

 
Section 2.5          Termination of Revolving Loan Documents on the Conversion
Date.  BL, the Revolving Borrower, the Revolving Administrative Agent and the
Revolving Lenders agree that on the Conversion Date, (a) all obligations,
liabilities and indebtedness of the Revolving Borrower and BL under the
Revolving Loan Documents (other than this Agreement and any obligations that
expressly survive termination) shall be fully paid, satisfied and discharged;
(b) the Revolving Commitments shall automatically terminate; (c) the Revolving
Credit Agreement, the Guaranty Agreement and each other Revolving Loan Document
(other than this Agreement and any obligations that expressly survive
termination) shall automatically terminate; and (d) the Revolving Borrower and
BL shall have no other or further obligations, liabilities or indebtedness to
the Revolving Lenders or the Administrative Agent under the Revolving Credit
Agreement, the Guaranty Agreement or any other Revolving Loan Document (other
than this Agreement and any obligations that expressly survive termination)
after payment in full of the outstanding amounts described in clause (a) above.
 
ARTICLE III.  FUNDING OF PRE-EXPORT LOANS
 
Section 3.1          Conditions to Funding Pre-Export Loans under Pre-Export
Credit Agreement.  The obligations of the Pre-Export Lenders to make each
Pre-Export Loan under the Pre-Export Credit Agreement, by means of new
disbursement or an assignment of the credits arising from the Existing
Pre-Export Loans, are subject to the satisfaction of the following conditions
(the “Conditions to Funding”):
 
(a)          In the event of an assignment of an Existing Pre-Export Loan,
delivery to the Pre-Export Administrative Agent of an Assignment Agreement
substantially in the form attached hereto as Exhibit C (each such agreement, an
“Assignment Agreement”) with respect to Existing KBBV Pre-Export Loan(s) or
Existing BIF Pre-Export Loan(s) that have an aggregate outstanding principal
balance equal to the principal amount of such Pre-Export Loan (and in any event
an aggregate outstanding principal balance of at least $3,000,000), and payable
in Dollars, duly authorized, executed and delivered by KBBV and/or BIF (as
applicable), as assignor(s), and the Pre-Export Administrative Agent on behalf
of the Pre-Export Lenders, as assignee, and acknowledged by the applicable
borrower(s) with respect to such  Existing Pre-Export Loans, pursuant to which
KBBV and/or BIF, as applicable, will assign (at par) such Existing Pre-Export
Loan(s) (the “Assigned Pre-Export Loans”) and KBBV’s and/or BIF’s rights (but
not their obligations) solely to the extent related thereto under the Existing
Pre-Export Loan Agreement and the security interest in the Existing Export
Contracts related to such Assigned Pre-Export Loans to the Pre-Export
Administrative Agent on behalf of the Pre-Export Lenders;
 
(b)          The Pre-Export Administrative Agent shall have received from the
relevant Pre-Export Borrower copies of the screen pages of each ROF filed with
the Central Bank of Brazil reflecting the terms of such Pre-Export Loan made
under the Pre-Export Credit Agreement, in a form satisfactory to the Pre-Export
Administrative Agent; provided, that, in the case of an assignment of an
Existing Pre-Export Loan, the existing ROF related to such Existing Pre-Export
Loan shall be amended and restated at the time of such assignment, in a form
satisfactory to the Pre-Export Administrative Agent; and
 
13

--------------------------------------------------------------------------------

 
(c)          Each of the conditions precedent to funding such Pre-Export Loan
set forth in Section 4 of the Pre-Export Credit Agreement shall have been
satisfied (or waived by the Pre-Export Administrative Agent with the consent of
the Pre-Export Lenders).
 
Section 3.2          Amendment and Restatement of Existing Pre-Export Loan
Agreements; Cancellation of Related Existing Promissory Notes and Substitution
of New Collateral.  Upon the satisfaction of the Conditions to Funding with
respect to any Pre-Export Loan,  (i) each Assigned Pre-Export Loan assigned by
KBBV and/or BIF to the Pre-Export Administrative Agent for the benefit of the
Pre-Export Lenders in accordance with Section 3.1 will remain outstanding, be
considered amended and be deemed to be, and be, treated as a Pre-Export Loan
subject to the terms and conditions of the Pre-Export Credit Agreement and any
related promissory note evidencing such Pre-Export Loan executed in favor of the
Pre-Export Administrative Agent, and any related promissory note evidencing such
Assigned Pre-Export Loan shall be automatically cancelled without further action
by the Pre-Export Administrative Agent, KBBV or BIF; and (ii) such Pre-Export
Loan will be secured by a security interest in the New Export Contracts
(including, without limitation, all amounts owed by the New Off-Taker and
Eligible Importers thereunder) and the other New Collateral, which will be
substituted for and replace the Existing Export Contracts in their entirety
solely with respect to such Assigned Pre-Export Loan, and the security interest
in the Existing Export Contracts will be automatically released without further
action by the Pre-Export Administrative Agent, KBBV or BIF.
 
Section 3.3          Amendments to the Existing Pre-Export Loan Agreements.  For
as long as an Existing Pre-Export Loan has not been assigned to the Pre-Export
Administrative Agent for the benefit of the Pre-Export Lenders, KBBV, BIF and
each Pre-Export Borrower have the right to amend, assign or otherwise change the
Existing Pre-Export Loan Agreements and related promissory notes without any
consent from any Party being required.
 
Section 3.4          Representations and Warranties Regarding Existing
Pre-Export Loan Agreements.  BL hereby represents and warrants as of the date of
each assignment of any Existing Pre-Export Loan in accordance herewith that all
representations and warranties of KBBV or BIF, as applicable, set forth in the
applicable Assignment Agreement are true and correct in all material respects.
 
ARTICLE IV.  MISCELLANEOUS
 
Section 4.1          Notices.  All notices, requests and demands to or upon the
respective Parties to be effective shall be in writing (including by telecopy),
and, unless otherwise expressly provided herein, shall be deemed to have been
duly given or made when delivered, or three (3) Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed to the receiving Party at its address set forth in the
Revolving Credit Agreement or Pre-Export Credit Agreement, as applicable, or to
such other address as may be hereafter notified by the respective Parties
hereto.
 
14

--------------------------------------------------------------------------------

 
Section 4.2          Amendments and Waiver.  Neither this Agreement nor any
terms hereof may be amended, supplemented or modified except in a writing
executed by the Parties hereto.
 
Section 4.3          Tax Indemnity.  Without limitation of the indemnities and
other protections set forth in the Pre-Export Loan Documents, BL and the
Pre-Export Borrowers agree jointly and severally to indemnify the Pre-Export
Administrative Agent and each Pre-Export Lender for, and to hold the Pre-Export
Administrative Agent and each Pre-Export Lender harmless from, any and all Tax
liabilities incurred solely as a consequence of the assignment of any Assigned
Pre-Export Loans to the Pre-Export Administrative Agent on behalf of the
Pre-Export Lenders.
 
Section 4.4          Appointment of Agent for Service of Process.
 
(a)          Each of BL and each Pre-Export Borrower (i) irrevocably designates
and appoints BL’s chief financial officer (from time to time) at BL’s principal
executive offices at 50 Main Street, White Plains, New York 10606 (the
“Authorized Agent”), as its agent and attorney-in-fact upon which process may be
served in any suit, action or proceeding related to this Agreement until the
date that is one (1) year after the Pre-Export Maturity Date and represents and
warrants that the Authorized Agent has accepted such designation and (ii) agrees
that service of process upon the Authorized Agent and written notice of said
service to BL or such Pre-Export Borrower, as applicable, mailed or delivered by
a recognized international courier service (with proof of delivery) to BL’s
Secretary or any Assistant Secretary at BL’s office at 50 Main Street, White
Plains, New York 10606, shall be deemed in every respect effective service of
process upon BL or such Pre-Export Borrower, as applicable, in any such suit or
proceeding.  Subject to clause (b) below, each of BL and each Pre-Export
Borrower further agrees to take any and all action, including the execution and
filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of the Authorized Agent in full force
and effect so long as this Agreement is in existence.  Nothing herein shall in
any way be deemed to limit the ability of any party hereto to serve legal
process in any other manner permitted by applicable law, and any service of
process received by the Authorized Agent on behalf of a Pre-Export Borrower
shall, for all purposes under Brazilian law, be deemed to have been received by
such Pre-Export Borrower.
 
(b)          At any time on or after the Conversion Date, BL may deliver written
notice to the Revolving Administrative Agent, the Pre-Export Administrative
Agent and the Pre-Export Borrowers that BL’s chief financial officer shall no
longer act as the Authorized Agent on behalf of the Pre-Export Borrowers (an
“Authorized Agent Resignation Notice”) and, effective upon the Pre-Export
Administrative Agent’s receipt of evidence that each Pre-Export Borrower has
appointed a new agent for service of process in New York and such agent shall
have accepted such appointment for a period ending one (1) year after the
Pre-Export Maturity Date, BL shall no longer be the Authorized Agent for the
Pre-Export Borrowers hereunder.
 
Section 4.5          Incorporation by Reference.  The terms and provisions set
out in Sections 1.2, 8.3, 8.4, 8.6(a), 8.8, 8.9, 8.10, 8.11, 8.12, 8.13, 8.14,
8.15 and 8.16 of the Revolving Credit Agreement are hereby expressly and
specifically incorporated into this Agreement as though they were set out in
full in this Agreement and (a) references to “Revolving Borrower” therein in
such Sections shall be deemed to refer both to the “Revolving Borrower” and the
“Pre-Export Borrowers” for purposes of this Agreement,
 
15

--------------------------------------------------------------------------------

 
(b) references to the “Revolving Lenders” therein in such Sections shall be
deemed to refer to both the “Revolving Lenders” and the “Pre-Export Lenders” for
purposes of this Agreement, (c) references to “Revolving Administrative Agent”
in such Sections shall be deemed to refer to both the “Revolving Administrative
Agent” and the “Pre-Export Administrative Agent” for purposes of this Agreement
and (d) references to “Revolving Loan Documents” therein in such Sections shall
be deemed to refer to this “Agreement” for purposes of this Agreement.  In the
event of any conflict between the provisions of this Agreement and the Revolving
Credit Agreement or Pre-Export Credit Agreement, the provisions of this
Agreement shall prevail.
 
Section 4.6          Loan Document.  For the avoidance of doubt, this Agreement
is a “Revolving Loan Document” under the Revolving Credit Agreement and
“Pre-Export Loan Document” under the Pre-Export Credit Agreement.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
16

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officer as of the day
and year first written above.
 
 

 
BUNGE LIMITED
                           
By:
/s/ Rajat Gupta
     
Name: Rajat Gupta
     
Title: Treasurer
                   
By:
/s/ Carla Heiss
     
Name: Carla Heiss
     
Title: Secretary
 




 
 
 
 
 

 
Framework Agreement

--------------------------------------------------------------------------------

 

 
BUNGE LIMITED FINANCE CORP., as the Revolving Borrower
                         
By:
/s/ Rajat Gupta
     
Name: Rajat Gupta
     
Title: President
         

 
 
 
 
 

 








Framework Agreement

--------------------------------------------------------------------------------

 

 
USINA MOEMA AÇÚCAR E ÁLCOOL S.A., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 









 
 
 
 
 
 

 


Framework Agreement

--------------------------------------------------------------------------------

 

 
PEDRO AFONSO AÇÚCAR & BIOENERGIA LTDA., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 





 
 
 
 
 
 

 




Framework Agreement



--------------------------------------------------------------------------------




 
AGROINDUSTRIAL SANTA JULIANA LTDA., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 



 
 
 
 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------

 

 
MONTEVERDE AGRO-ENERGETICA S.A., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 



 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------




 
USINA GUARIROBA LTDA., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 





 
 
 
 
 

 




Framework Agreement



--------------------------------------------------------------------------------




 
USINA ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 





 
 
 
 
 
 
 

 




Framework Agreement



--------------------------------------------------------------------------------




 
USINA FRUTAL AÇÚCAR E ÁLCOOL LTDA, as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
     
Title: VP – Sugar & Bioenergy
 



 
 
 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------




 
USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA., as a Pre-Export Borrower
                         
By:
/s/ Samuel Saenz Rozas
     
Name: Samuel Saenz Rozas
     
Title: CFO – Director
           
By:
/s/ Geovane Gonsul
     
Name: Geovane Gonsul
   
 
:
Title: VP – Sugar & Bioenergy
 
 



 
 
 
 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, as Revolving Administrative Agent
                         
By:
/s/ Toshitake Funaki
     
Name: Toshitake Funaki
     
Title: Managing Director
         









 
 
 
 

 


Framework Agreement



--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, as Pre-Export Administrative Agent
                         
By:
/s/ Toshitake Funaki
     
Name: Toshitake Funaki
     
Title: Managing Director
         



 
 
 
 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING CORPORATION, as Revolving Lender and Pre-Export Lender
                         
By:
/s/ Toshitake Funaki
     
Name: Toshitake Funaki
     
Title: Managing Director
         



 
 
 
 
 
 

 






Framework Agreement



--------------------------------------------------------------------------------




 
ABN AMRO BANK N.V., as Revolving Lender and Pre-Export Lender
                         
By:
/s/ Fausto José Caron
     
Printed Name:  Fausto José Caron
     
Title:  Attorney-In-Fact
           
By:
/s/ Rogier Pieter Anton De Jong
     
Printed Name:  Rogier Pieter Anton De Jong
     
Title:  Attorney-In-Fact
 





 
 
 
 
 
 

 




Framework Agreement



--------------------------------------------------------------------------------




 
ING BANK N.V., as Revolving Lender and Pre-Export Lender
                         
By:
/s/ Rafael F. Mendes
     
Printed Name:  Rafael F. Mendes
     
Title:  Attorney-In-Fact
           
By:
/s/ Eber Faria
     
Printed Name:  Eber Faria, MD
     
Title:  Head of Trade & Commodity Finance LATAM
 





 
 
 
 
 

 




Framework Agreement



--------------------------------------------------------------------------------



Exhibit A
 
Revolving Credit Agreement
 


 
See attached.
 
 
 
 
 
 
 
 
 

 
Exhibit A

--------------------------------------------------------------------------------

 
Exhibit B
 
Pre-Export Credit Agreement
 
See attached.
 
 
 

--------------------------------------------------------------------------------



Exhibit C


FORM OF ASSIGNMENT AGREEMENT
 
This Assignment Agreement (as amended, supplemented or otherwise modified from
time to time, the “Assignment”), is dated as of [●], and made by and between
[Koninklijke Bunge B.V., a private limited liability company organized under the
laws of The Netherlands][Bunge Iberica Finance SL, a [●] organized under the
laws of Spain] (the “Assignor”) and Sumitomo Mitsui Banking Corporation, as
administrative agent under that certain Pre-Export Credit Agreement (defined
below) on behalf of the Pre-Export Lenders (as defined below)(the “Assignee”),
and is acknowledged by [insert name of Pre-Export Borrower that is the borrower
under the existing pre-export loan being assigned] (the “Applicable Borrower”).
 
WHEREAS, pursuant to the Master Export Prepayment Agreement, dated as of [●],
between the Assignor and the Applicable Borrower and any promissory notes issued
by the Applicable Borrower in connection therewith (as amended, supplemented or
otherwise modified from time to time, collectively the “Existing Pre-Export Loan
Agreement”), the Assignor has previously made one or more purchase price
advance(s) to the Applicable Borrower (the “Existing Pre-Export Loans”) for the
future export of Brazilian raw and/or white sugar, Brazilian hydrous ethanol
and/or Brazilian anhydrous ethanol, and/or other sugarcane-based products and/or
any product of the Pre-Export Borrowers (as defined below) (the “Products”)
which remain outstanding;
 
WHEREAS, pursuant to the Existing Pre-Export Loan Agreement, the Applicable
Borrower has previously pledged a security interest in certain export contracts
described on Schedule II attached hereto (the “Existing Export Contracts”;
together with the Existing Pre-Export Loan Agreement and all documents executed
in connection therewith, the “Existing Loan Documents”), including, without
limitation, all amounts owed by the buyers under such Existing Export Contracts
(the “Existing Off-Takers”) for the Products;
 
WHEREAS, the Applicable Borrower and certain of its affiliates, as co-borrowers
(collectively, the “Pre-Export Borrowers”), the banks and other financial
institutions or entities from time to time parties thereto as lenders (the
“Pre-Export Lenders”) and the Assignee, as administrative agent on behalf of the
Pre-Export Lenders have entered into a Pre-Export Financing Agreement, dated as
of May 1, 2018 (the “Pre-Export Credit Agreement”), pursuant to which the
Pre-Export Lenders will agree to make pre-export loans, by means of new
financing or taking assignments of the Existing Pre-Export Loans (the
“Pre-Export Loans”) to the Pre-Export Borrowers pursuant to the terms thereof;
 
WHEREAS, in connection with the Pre-Export Credit Agreement, the Pre-Export
Borrowers have pledged a security interest in (x) export receivables to be paid
by a newly formed wholly-owned direct or indirect subsidiary of Usina Moema
Açúar e Álcool S.A. (to be formed outside of Brazil) acting as off-taker (the
“New Off-Taker”) under a new export contract between the New Off-Taker and the
Pre-Export Borrowers and other export contracts between the New Off-Taker and
Eligible Importers (as defined in the Pre-Export Credit Agreement)
(collectively, the “New Export Contracts”) to be pledged by the Pre-Export
Borrowers to the Pre-Export Administrative Agent for the benefit of the
Pre-Export Lenders and the other secured parties and (y) certain other
collateral described in the security documentation to be executed as a condition
precedent to Conversion (together with the New Export Contract, the “New
Collateral”);
 

--------------------------------------------------------------------------------

 
WHEREAS, the parties hereto desire to effect the following transactions as of
the date of this Assignment (the “Assignment Date”): (i) have the Assignor
assign (at par) to the Assignee all of its right to receive all future exports
and payments related to the Existing Pre-Export Loans that are described on
Schedule I attached hereto (the “Assigned Pre-Export Loans”) that remain
outstanding in the principal amounts set forth on Schedule I hereto (the
“Outstanding Amounts”) (including, without limitation, all export proceeds
received under the Existing Export Contracts)  solely to the extent related to
such Assigned Pre-Export Loans, (ii) have the Assignor assign to the Assignee
the Assignor’s security interest in the Existing Export Contracts solely to the
extent related to such Assigned Pre-Export Loans, (iii) have the Assignee pay
the Assignor a purchase price for such Assigned Pre-Export Loans in U.S. dollars
in an amount equal to the amount set forth on Schedule III attached hereto (the
“Purchase Price”), (iv) replace all of the Applicable Borrower’s obligations to
the Assignor under the Existing Pre-Export Loan Agreement and the security
interest in the Existing Export Contracts with obligations of the Applicable
Borrower under the Pre-Export Credit Agreement and the security interest in the
New Collateral solely to the extent related to the Assigned Pre-Export Loans,
(v) the Assigned Pre-Export Loans will be deemed to be, and be treated as, a
Pre-Export Loan subject to the terms and conditions of the Pre-Export Credit
Agreement which will amend and restate the Existing Pre-Export Loan Agreement
(and any related promissory note evidencing such Assigned Pre-Export Loan will
be automatically cancelled without further action by the Assignee, the Assignor
or the Applicable Borrower) solely to the extent related to such Assigned
Pre-Export Loans and (vi) such Pre-Export Loan will be secured by a security
interest in the New Export Contracts (including, without limitation, all amounts
owed by the New Off-Taker and Eligible Importers thereunder) and the other New
Collateral, which will be substituted for and replace the Existing Export
Contracts in their entirety solely to the extent related to the Assigned
Pre-Export Loans, and the security interest in the Existing Contracts will be
automatically released solely to the extent related to the Assigned Pre-Export
Loans without further action by the Pre-Export Administrative Agent, KBBV or
BIF.
 
W I T N E S S E T H
 
1.          Effective as of the Assignment Date, (a) the Assignor hereby
irrevocably and unconditionally assigns and transfers to the Assignee, and the
Assignee hereby accepts the assignment and transfer of all of the Assignor’s
right, title and interest (i) in, to and under the security interest in the
right to receive payments on all exports under the Existing Export Contracts,
principal and interest payments related to the Outstanding Amounts of the
Assigned Pre-Export Loans (including, without limitation, the export proceeds
under the Existing Export Contracts) and all other amounts owed by the
Applicable Borrower from time to time under the Existing Pre-Export Loan
Agreement  solely to the extent related to such Assigned Pre-Export Loans, (ii)
in, to and under the security interest in the right to receive payments on all
Existing Export Contracts solely to the extent related to such Assigned
Pre-Export Loans and (iii) in, to and under the Existing Pre-Export Loan
Agreement (the “Transferred Rights”); provided, that the Transferred Rights
shall not include any of the Assignor’s obligations under the Assigned
Pre-Export Loans or the Existing Pre-Export Loan Agreement or any related
promissory note evidencing such Assigned Pre-Export Loans and (b) the Assignor
hereby (i) cancels any promissory notes evidencing the amount due under the
Assigned Pre-Export Loans and (ii) agrees to mark such promissory notes as
cancelled and promptly deliver the original copy of such promissory notes to the
Applicable Borrower.
 

--------------------------------------------------------------------------------

 
2.          As consideration for the assignments described in Section 1, the
Assignee agrees to pay the Assignor the Purchase Price by transferring cash
denominated in U.S. dollars no later than 2:00 p.m. (New York City time) on the
Assignment Date in accordance with the payments instructions set forth in
Schedule IV attached hereto.  Upon the receipt of the Purchase Price from the
Assignee, all of the obligations and responsibilities of the Applicable Borrower
to the Assignor solely to the extent related to the Assigned Pre-Export Loans
shall be released, the Assigned Pre-Export Loans will be deemed to be, and be
treated as, a Pre-Export Loan subject to the terms of the Pre-Export Credit
Agreement and the Applicable Borrower and the Assignee shall be the sole parties
with any remaining rights, obligations and responsibilities with respect to such
Pre-Export Loan.
 
3.          The Applicable Borrower hereby agrees that as of the Assignment Date
and on each day thereafter, (i) the Pre-Export Credit Agreement shall amend and
restate the Existing Pre-Export Loan Agreement solely as it relates to the
Assigned Pre-Export Loans, (ii) any related promissory notes evidencing amounts
due under the Assigned Pre-Export Loans shall be cancelled without further
action by the Assignor or the Applicable Borrower; provided, that the Assignor
shall mark such promissory notes as cancelled and promptly deliver a certificate
to the Assignee attesting that such promissory notes were duly cancelled, (iii)
any Existing Pre-Export Loans made by the Assignor to the Applicable Borrower
which are not assigned hereunder and have not previously been assigned by the
Assignor to the Administrative Agent shall remain subject to the terms and
conditions of the Existing Pre-Export Loan Agreement and shall continue to be
secured by the Existing Export Contracts, (iv) the Pre-Export Loans will be
secured by a security interest in the New Export Contracts (including, without
limitation, all amounts owed by the New Off-Taker and Eligible Importers
thereunder) and the other New Collateral, which will be substituted for and
replace the Existing Export Contracts in their entirety solely as they relate to
the Assigned Pre-Export Loans, and the security interest in the Existing
Contracts will be automatically released solely to the extent related to the
Assigned Pre-Export Loans without further action by the Pre-Export
Administrative Agent, KBBV or BIF and (v) the Applicable Borrower will continue
to be obligated to pay the Assignee the Outstanding Amounts with respect to the
Assigned Pre-Export Loans in accordance with, and subject to the terms and
conditions, of the Pre-Export Credit Agreement and such related documents.
 
4.          The Assignor hereby represents and warrants as of the Assignment
Date that:
 

(a)
The Assignor (i) is duly organized and validly existing under the laws of its
jurisdiction of organization or incorporation, (ii) is in good standing under
such laws and (iii) has full power and authority to execute, deliver and perform
its obligations under this Assignment and the Existing Loan Documents.

 

(b)
The Assignor’s execution, delivery, and performance of this Assignment and the
Existing Loan Documents have not resulted and will not result in a breach or
violation of any provision of (i) the Assignor’s organizational documents,
(ii) any statute, law, writ, order, rule or regulation of any governmental
authority applicable to the Assignor, (iii) any judgment, injunction, decree or
determination of any governmental authority applicable to the Assignor or (iv)
any contract, indenture, mortgage, loan agreement, note, lease or other
agreement, document or instrument to which the Assignor is a party, by which
Assignor is bound or to which any of the assets of Assignor is subject.

 

--------------------------------------------------------------------------------

 

(c)
(i)        This Assignment and the Existing Loan Documents (A) have been duly
and validly authorized, executed and delivered by the Assignor and (B) are the
legal, valid and binding obligations of the Assignor, enforceable against the
Assignor in accordance with their respective terms, except that such
enforceability against the Assignor may be limited by bankruptcy, insolvency, or
other similar laws of general applicability affecting the enforcement of
creditors’ rights generally and by a court’s discretion in relation to equitable
remedies; and

 
(ii)          no notice to, registration with, consent or approval of or any
other action by any relevant governmental authority or other entity or person is
or will be required for the Assignor to execute, deliver, and perform its
obligations under, the Existing Loan Documents or this Assignment, except for
such notices, registrations, consents or approvals that have been obtained as of
the Assignment Date.
 

(d)
The Assignor is the sole legal and beneficial owner of and has good title to
each of the Assigned Pre-Export Loans and the other Transferred Rights free and
clear of any liens or other encumbrances.

 

(e)
No proceedings before any governmental authority, including, without limitation,
before any court, arbitrator or administrative or governmental body, are or have
been pending against the Assignor or, to the best of the Assignor’s knowledge,
threatened against the Assignor before any relevant governmental authority that,
in the aggregate, could reasonably be expected to affect (i) the Transferred
Rights or (ii) any action taken or to be taken by the Assignor under this
Assignment.

 

(f)
The outstanding principal amount(s) of the Assigned Pre-Export Loans as of the
date hereof are accurately stated in Schedule I.

 

(g)
The Assignor has not engaged in any acts or conduct or made any omissions
(including, without limitation, by virtue of Assignor’s holding any funds or
property of, or owing amounts or property to, the Applicable Borrower), that
could be reasonably be expected to adversely affect the Assignee’s ability to
enforce or recover on the Assigned Pre-Export Loans.

 

(h)
The Assignor has complied with, and has performed, all obligations required to
be complied with or performed by it under the Existing Loan Documents, and the
Assignor has not breached any of its representations, warranties, obligations,
agreements or covenants under any of the Existing Loan Documents.

 

(i)
No broker, finder or other entity or person acting under the authority of the
Assignor or any of its affiliates is entitled to any broker’s commission or
other fee in connection with this Assignment for which the Assignee could be
responsible.

 

(j)
The Assignor has not effected or received the benefit of any setoff against the
Applicable Borrower on account of the Transferred Rights.

 

(k)
The Assignor (i) is a sophisticated entity with respect to the sale of the
Transferred Rights, (ii) has adequate information concerning the business and
financial condition of the Applicable Borrower to make an informed decision
regarding the assignment of the Transferred Rights and (iii) has independently
and without reliance upon the Assignee, and based on such information as the
Assignor has deemed appropriate, made its own analysis and decision to enter
into this Assignment.  The Assignor acknowledges that the Assignee has not given
the Assignor any investment advice, credit information or opinion on whether the
sale of the Transferred Rights is prudent.

 

--------------------------------------------------------------------------------

 

(l)
The Assignor provided to the Assignee, on or prior to the date hereof the
Existing Pre-Export Credit Agreement and all other Existing Loan Documents,
including, without limitation, intercreditor agreements, subordination
agreements, waivers and amendments and all other agreements executed in
connection therewith, in each case as currently in effect.  A true and complete
list of the Existing Loan Documents specified in the immediately preceding
sentence is set forth in the Schedule II.

 

(m)
Except as disclosed on Schedule II, the Assignor has not given its consent to
change, nor has it waived, any term or provision of any Existing Loan Document,
including, without limitation, with respect to the amount or time of any payment
of principal or the rate or time of any payment of interest.

 

(n)
There are no funding obligations on the part of the Assignor or any other
monetary obligation of any kind on the part of the Assignor (whether fixed,
contingent, conditional or otherwise) in respect of the Assigned Pre-Export
Loans (including, without limitation, making advances or relating to any
currency or interest rate swap, hedge or similar arrangement) that the Assignor
is required to pay or otherwise perform that the Assignor has not paid or
otherwise performed in full.

 

 
(o)
There are no other agreements, amendments or contracts (whether written or oral)
entered into by the Applicable Borrower with the Assignor in connection with the
Existing Pre-Export Loan Agreement except for the Existing Export Contracts;
provided, that all of the Assignor’s right, title and interest in, to and under
any additional agreement, amendment or contract entered into in connection with
the Existing Pre-Export Loan Agreement shall still be assigned to the Assignee
under this Assignment.

 
5.          The Assignor acknowledges that (a) its assignment of the Transferred
Rights to the Assignee is irrevocable; (b) the Assignor shall have no recourse
to the Transferred Rights; and (c) the Assignor shall have no recourse to the
Assignee.
 
6.          The Assignor hereby agrees that effective as the Assignment Date,
the Assignor shall execute and deliver such other documents and take such other
actions from time to time as shall be reasonably requested by the Assignee to
effect the assignments under Section 1, and the Assignor hereby permits and
authorizes the filing by or on behalf of the Applicable Borrower or the Assignee
of, all filings and registrations with any federal, state, local or regulatory
authority or agency in Brazil or the United States that are reasonably necessary
to evidence such assignments and releases, including, without limitation,
evidence of the electronic registration of the terms and conditions of each
Assigned Pre-Export Loan with the Central Bank of Brazil, under the Module
Registry of Financial Transaction (“Módulo de Registro de Operação Financeira -
ROF”), duly amended and restated to reflect the relevant assignment hereunder,
in a form satisfactory to the Assignee.
 

--------------------------------------------------------------------------------

 
7.          THIS ASSIGNMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
 
8.          EACH OF THE ASSIGNOR AND THE ASSIGNEE HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS ASSIGNMENT OR ANY COUNTERCLAIM THEREIN.
 
9.          Each of the Assignor and Assignee hereby irrevocably and
unconditionally:
 

(a)
submits for itself and its property in any legal action or proceeding relating
to this Assignment, or for recognition and enforcement of any judgment in
respect thereof, to the non exclusive general jurisdiction of the courts of the
State of New York sitting in New York County, the courts of the United States
for the Southern District of New York, and appellate courts from any thereof;

 

(b)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same; and

 

(c)
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.

 
10.          The Assignor (i) irrevocably designates and appoints Bunge
Limited’s (“BL”) chief financial officer (from time to time) at BL’s principal
executive offices at 50 Main Street, White Plains, New York 10606 (the
“Authorized Agent”), as its agent upon which process may be served in any suit,
action or proceeding related to this Assignment and represents and warrants that
the Authorized Agent has accepted such designation and (ii) agrees that service
of process upon the Authorized Agent and written notice of said service to the
Assignor mailed or delivered by a recognized international courier service (with
proof of delivery) to BL’s Secretary or any Assistant Secretary at BL’s office
at 50 Main Street, White Plains, New York 10606, shall be deemed in every
respect effective service of process upon the Assignee in any such suit or
proceeding.
 
11.          This Assignment may be executed in one or more counterparts and by
facsimile signature, all of which taken together shall constitute one and the
same instrument.
 
12.          This Assignment will inure to the benefit of and be binding upon
the parties hereto.  Nothing expressed or implied herein is intended or shall be
construed to confer upon or to give to any person, other than the parties
hereto, any right, remedy or claim under or by reason of this Assignment, and
the terms, conditions, promises and agreements contained herein shall be for the
sole and exclusive benefit of the parties hereto.
 

--------------------------------------------------------------------------------

 
13.          No amendment or waiver of any provision of this Assignment shall in
any event be effective unless such amendment or waiver shall be in writing and
signed by the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
In confirmation of their mutual consent and agreement to the terms and
conditions contained in this Assignment and intending to be legally bound
thereby, the Assignor, the Assignee and the Borrower have executed this
Assignment as of the date first above written.
 

 
[KONINKLIJKE BUNGE B.V][BUNGE IBERICA FINANCE SL],
as Assignor
 
By:_______________________________
Name: ____________________________
Title: _____________________________
 
     
SUMITOMO MITSUI BANKING CORPORATION, in its capacity as Pre-Export
Administrative Agent,
as Assignee
 
By:_______________________________
Name: ____________________________
Title: _____________________________
 
           
Acknowledged and Agreed:
 
 
[NAME OF PRE-EXPORT BORROWER],
as Applicable Borrower
 
By:_______________________________
Name: ____________________________
Title: _____________________________
 
 












--------------------------------------------------------------------------------



SCHEDULE I


Outstanding Amounts




Date of Advance
Outstanding Amount
   

 
 
 
 
 

--------------------------------------------------------------------------------

SCHEDULE II


Existing Export Contracts


[List all Existing Export Contracts related to the Assigned Pre-Export Loans]
 
 
 
 

 
2

--------------------------------------------------------------------------------



SCHEDULE III


Calculation of Purchase Price


Aggregate outstanding principal amount of Assigned Pre-Export Loans
U.S.$_______________
   
Accrued interest of Assigned Pre-Export Loans
U.S. $_______________
   
Purchase Price
U.S. $______________

 
 
 
 
3

--------------------------------------------------------------------------------

 
SCHEDULE IV


Assignor Payment Instructions


[Bunge to provide]
 
 
 
4

--------------------------------------------------------------------------------



Exhibit D


FORM OF SOLVENCY CERTIFICATE


 
Date:  [●]1
 
To the Revolving Administrative Agent and each of the Revolving Lenders party to
the Revolving Credit Agreement as of the Conversion Date:
 
I, the undersigned, the [title] of each of the Pre-Export Borrowers, in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify as of the date hereof, and based upon facts and
circumstances as they exist as of the date hereof (and disclaiming any
responsibility for changes in such facts and circumstances after the date
hereof), that:
 
1.          This certificate is furnished to the Pre-Export Administrative Agent
and the Pre-Export Lenders pursuant to Section 2.3(k) of the Framework
Agreement, dated as of May 1, 2018 (as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time, the “Framework
Agreement”), among BUNGE LIMITED, BUNGE LIMITED FINANCE CORP., as revolving
borrower,  USINA MOEMA AÇÚCAR E ÁLCOOL S.A. (“Usina Moema”), PEDRO AFONSO AÇÚCAR
& BIOENERGIA LTDA. (“Usina Pedro Afonso”), AGROINDUSTRIAL SANTA JULIANA LTDA.
(“Usina Santa Juliana”), MONTEVERDE AGRO-ENERGETICA S.A. (“Usina Monteverde”), 
USINA GUARIROBA LTDA. (“Usina Guariroba”), USINA ITAPAGIPE AÇÚCAR E ÁLCOOL LTDA.
(“Usina Itapagipe”), USINA FRUTAL AÇÚCAR E ÁLCOOL LTDA. (“Usina Frutal”), and
USINA OUROESTE AÇÚCAR E ÁLCOOL LTDA. (“Usina Ouroeste”); Usina Moema, Usina
Pedro Afonso, Usina Santa Juliana, Usina Monteverde, Usina Guariroba, Usina
Itapagipe, Usina Frutal and Usina Ouroeste  shall each be referred to
individually as a “Pre-Export Borrower” and collectively, as the “Pre-Export
Borrowers”), the Revolving Lenders, the Pre-Export Lenders, and SUMITOMO MITSUI
BANKING CORPORATION, as administrative agent under that certain Revolving Credit
Agreement (in such capacity, the “Revolving Administrative Agent”) and that
certain Pre-Export Credit Agreement (in such capacity, the “Pre-Export
Administrative Agent”). Unless otherwise defined herein, capitalized terms used
in this certificate shall have the meanings set forth in the Framework
Agreement.
 
2.          For purposes of this certificate, I, or officers of the Pre-Export
Borrowers under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.
 
(a)          I have reviewed the financial statements (including, without
limitation, the pro forma financial statements) referred to in Section 2.3(l) of
the Framework Agreement.
 
(b)          I have knowledge of and have reviewed to my satisfaction the
Framework Agreement, the Revolving Credit Agreement and the Pre-Export Credit
Agreement.




--------------------------------------------------------------------------------

1 NTD: Solvency Certificate to be dated 5 Business Days prior to the Conversion
Date.
 
 
5

--------------------------------------------------------------------------------

 
(c) As [title] of each Pre-Export Borrower, I am familiar with the financial
condition of the Pre-Export Borrowers.
 
3. Based on and subject to the foregoing, I hereby certify on behalf of the
Pre-Export Borrowers that after giving effect to the consummation of the
Conversion to be consummated on the Conversion Date, the making of any
Pre-Export Loans and the use of proceeds of such Pre-Export Loans on the
Conversion Date and the initial borrowing thereunder, it is my opinion that the
Pre-Export Borrowers taken as a whole are and will be Solvent. As used herein,
“Solvent” means, with respect to the Pre-Export Borrowers on a particular date,
that on such date, taken as a whole (a) the fair value of the property of the
Pre-Export Borrowers is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of the Pre-Export Borrowers, (b) the
present fair salable value of the assets of the Pre-Export Borrowers is not less
than the amount that will be required to pay the probable liability of the
Pre-Export Borrowers on their debts as they become absolute and matured, (c) the
Pre-Export Borrowers do not intend to, and do not believe that they will, incur
debts or liabilities beyond the Pre-Export Borrowers’ ability to pay such debts
and liabilities as they mature and (d) the Pre-Export Borrowers are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which the Pre-Export Borrowers’ property would constitute an
unreasonably small capital. When determining whether the Pre-Export Borrowers
are Solvent, the amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
 
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Pre-Export Borrowers have caused this certificate to be
executed on their behalf by an authorized officer thereof as of the date first
written above.
 

 
[  ]
                 
By:
       
Name:
     
Title:
         

 
 
 

 



--------------------------------------------------------------------------------



Exhibit E


Description of Properties


Real Estate Record File
Current Owner
Location
Description of the relevant facilities
Description of the facility
Capacity of the facility
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]
[·]
[·]
[·]
[Sugar mill facility]
[·]

 
 
 
 

 

--------------------------------------------------------------------------------



Exhibit F


Sugar Cane


Pre-Export Borrower
Description of Location of Sugar Cane
   
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]
[●]



 
 
 
 
 
 

--------------------------------------------------------------------------------


 
Annex 1
 
Initial Potential Controlling Shareholder List
 

1.
AdecoAgro

 

2.
BP

 

3.
Brookfield

 

4.
COFCO

 

5.
Glencore (including Glencore Agri)

 

6.
Raizen (including Cosan)

 

7.
Sao Martinho

 

8.
Suedzucker

 

9.
Tereos

 

10.
Wilmar

 
 
 

 

--------------------------------------------------------------------------------

 
Annex 2
 
Existing KBBV Pre-Export Loans and KBBV Pre-Export Loan Agreements
 
Lender
Borrower
KBBV Pre-Export Loan Agreement
Date of Advances
Outstanding Principal Balance (BRL)
KBBV
Usina Ouroeste Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated January 9, 2018
7/28/2017
 
7/28/2017
 
51,458,890
 
84,451,500
KBBV
Monteverde Agro-Energetica S.A.
Master Export Prepayment Agreement dated January 9, 2018
 
6/20/2017
82,552,043.53
KBBV
Usina Frutal Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated January 9, 2018
11/9/2017
 
11/9/2017
 
77,887,800
 
49,802,025
KBBV
Usina Itapagipe Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated January 9, 2018
9/14/2017
 
9/14/2017
 
47,981,600
 
33,422,925
KBBV
Usina Moema Açúcar e Álcool S.A.
Master Export Prepayment Agreement dated October 20, 2016
10/20/2016
 
10/28/2016
 
11/28/2016
 
135,000,000
 
260,000,000
 
90,200,612.94



 
 

--------------------------------------------------------------------------------

Annex 3
 
Existing BIF Pre-Export Loans and BIF Pre-Export Loan Agreements
 
Lender
Borrower
BIF Pre-Export Loan Agreement
Date of Advances
Outstanding Principal Balance (BRL)
BIF
Usina Moema Açúcar e Álcool S.A.
Master Export Prepayment Agreement dated September 15, 2016, as amended by
Amendment No. 1 to Master Export Prepayment Agreement dated January 9, 2018
3/18/2016
 
8/24/2016
 
9/15/2016
 
53,005,730
 
145,145,845.75
 
200,000,000
 
BIF
Usina Ouroeste Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by Bunge
International Commerce Ltd. (“BIC”) to BIF pursuant to that Assignment and
Assumption Agreement dated November 29, 2010
 
7/28/2017
 
7/28/2017
51,458,890
 
84,451,500
BIF
Usina Itapagipe Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by BIC
to BIF pursuant to that Assignment and Assumption Agreement dated November 29,
2010, as amended by Amendment No. 1 to Master Export Prepayment Agreement dated
January 9, 2018
 
9/14/2017
 
9/14/2017
47,981,600
 
33,422,925
BIF
Usina Guariroba Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by BIC
to BIF pursuant to that Assignment and Assumption Agreement dated November 29,
2010, as amended by Amendment No. 1 to Master Export Prepayment Agreement dated
January 9, 2018
 
3/16/2016
 
4/20/2016
160,535,400
 
36,558,350

 

--------------------------------------------------------------------------------

 
BIF
Usina Frutal Açúcar e Álcool Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by BIC
to BIF pursuant to that Assignment and Assumption Agreement dated November 29,
2010, as amended by Amendment No. 1 to Master Export Prepayment Agreement dated
January 9, 2018
 
11/9/2017
 
11/9/2017
77,887,800
 
49,802,025
BIF
Pedro Afonso Açúcar & Bioenergia Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by BIC
to BIF pursuant to that Assignment and Assumption Agreement dated November 29,
2010, as amended by Amendment No. 1 to Master Export Prepayment Agreement dated
January 9, 2018
 
3/27/2015
 
11/25/2015
 
9/15/2016
42,446,950
 
207,447,500
 
181,065,100
BIF
Agroindustrial Santa Juliana Ltda.
Master Export Prepayment Agreement dated November 29, 2010, as assigned by BIC
to BIF pursuant to that Assignment and Assumption Agreement dated November 29,
2010, as amended by Amendment No. 1 to Master Export Prepayment Agreement dated
January 9, 2018
 
3/27/2015
 
11/25/2015
 
10/28/2016
34,149,050
 
510,640,000
 
6,490,250

 
 

--------------------------------------------------------------------------------

 
BIF
Monteverde Agro-Energetica S.A.
Master Export Prepayment Agreement dated January 9, 2018
 
June 20, 2017
82,552,043.53



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Annex 4
 
Affiliated Committed Lenders
 
Revolving Lender
Affiliated Committed Lender
Sumitomo Mitsui Banking Corporation
Banco Sumitomo Mitsui Brasileiro S/A
ABN AMRO Bank N.V.
N/A
ING Bank N.V.
N/A



 
 
 
 
 
 
 
 
 



--------------------------------------------------------------------------------